DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claims 1-4, the claims appear to be indefinite because the claims narratively recite only a circuitry (i.e. single part/device). A machine is defined as a concrete thing, consisting of parts, or of certain devices and combination of devices (see MPEP 2106(I)(ii)), Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854). In the instant case, the claims recite what the machine is either "configured to" or "arranged to" perform. The claims do not recite the part(s) that are used to perform the claimed functions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication 2018/0034525 A1) in view of Zhang et al (US Publication 2016/0262077 A1).
Regarding to claims 1, 5, and 9, Park discloses a device 1820 (fig. 18) for a user equipment UE side in wireless communications (fig. 8), comprising: circuitry 1821 (page 28 paragraph 0527) configured to acquire information (Radio Resource Management Reference Signal RRM-RS) used by the user equipment for performing cell reselection, wherein the information indicates beamforming capability of a serving cell and beamforming capability of a neighboring cell (page 23 paragraph 0366); and perform cell reselection to a cell based on the beamforming capability of the serving cell and the beamforming capability of the neighboring cell (page 23 paragraph 0366).
Park fails to teach for measure the serving cell and the neighboring cell in a RRC idle state; rank the serving cell and the neighboring cell based on the measuring result; obtain one or more highest ranked cells.
However, Zhang discloses a user equipment 107 comprising circuitry 130 (fig. 1) configured to measure 232-234 a serving cell 101 and neighboring cell 102-103 in a RRC idle state (fig. 2 page 3 paragraph 0031); rank 235 the serving cell and the neighboring cell based on the measuring result (page 4 paragraph 0039); and obtain 237 one or more highest ranked cells (page 4 paragraph 0039).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for ranking measuring cell and neighboring cell as taught by Zhang into Park’s system to enable reselection of a best cell in a plurality candidate cells.
Regarding to claims 2, 6, and 10, Park discloses the measurement results comprises measurement values related to at least one of reference signal receiving power and reference signal receiving quality (page 17 paragraph 0263).
Regarding to claims 3, 7, and 11, Park discloses the acquires information of cell reselection parameter based on the information or historical information recorded 1822 in the user equipment (page 28 paragraph 0527).
Regarding to claims 4, 8, and 12, Park discloses the circuitry acquires the information of the cell reselection parameter of the serving cell and the neighboring cell by receiving a RRC signaling from a base station of the serving cell (page 8 paragraph 0125).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467